Carpenter, J.
The defendant, being about to purchase an established retail fruit business through the agency of one Lay, instructed the latter to hire the plaintiff, who was a stranger to the defendant, to serve him as a clerk for $11 per week, nothing being said as to time. Lay hired the plaintiff for a fixed time—from September 23d, 1879, to April 1st, 1880. The plaintiff served till December 1st, 1879, when the defendant discharged him, paying him in full for the time he served. Up to this time the defendant was not informed that the hiring was for a. definite time.
This suit is to recover damages for a breach of the contract. The record finds that the plaintiff claimed that the *580defendant was bound by tbe contract made with Lay. The court overruled this claim and rendered judgment for the defendant.
We cannot assent to the claim made by the plaintiff. Lay was a special agent with specific instructions—to hire a clerk at $11 per week. We cannot construe that as an axtthority to hire for six months. It is quite as consistent with the contrary claim that it was simply an authority to bring the parties together at the price named, leaving them to agree as to time. Indeed, inasmuch as the parties were strangers to each other, perhaps that is the more reasonable supposition. This claim has the further advantage that it does not enlarge or extend the authority conferred, while the plaintiff’s claim is open to that objection.
We think the contract made with Lay in respect to time did not bind the defendant, and that there is no error in the judgment complained of.
In this opinion the other judges concurred.